          Case 8-20-08161-ast    Doc 1   Filed 09/30/20   Entered 09/30/20 16:11:30




 Christopher R. Belmonte, Esq.
 Pamela A. Bosswick, Esq.
 Duane Morris LLP
 230 Park Avenue, Suite 1130
 New York, New York 10169
 Telephone: (212) 818-9200
 and
 Stephen Sorensen, Esq. (CA No. 199408)
 Thomas, Alexander, Forrester and Sorensen LLP
 14 27th Avenue
 Venice, California 90291
 Telephone: (310) 961-2536

 Attorneys for Howard M. Ehrenberg,
 Liquidating Trustee
 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 In re:                                                        Chapter 11
 ORION HEALTHCORP, INC.                                        Case No. 18-71748 (AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                   Case No. 18-71749 (AST)
 NEMS ACQUISITION, LLC                                         Case No. 18-71750 (AST)
 NORTHEAST MEDICAL SOLUTIONS, LLC                              Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA, LLC                                       Case No. 18-71752 (AST)
 PHYSICIANS PRACTICE PLUS, LLC                                 Case No. 18-71753 (AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                        Case No. 18-71754 (AST)
 MEDICAL BILLING SERVICES, INC.                                Case No. 18-71755 (AST)
 RAND MEDICAL BILLING, INC.                                    Case No. 18-71756 (AST)
 RMI PHYSICIAN SERVICES CORPORATION                            Case No. 18-71757 (AST)
 WESTERN SKIES PRACTICE MANAGEMENT, INC.                       Case No. 18-71758 (AST)
 INTEGRATED PHYSICIAN SOLUTIONS, INC.                          Case No. 18-71759 (AST)
 NYNM ACQUISITION, LLC                                         Case No. 18-71760 (AST)
 NORTHSTAR FHA, LLC                                            Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH, LLC                                   Case No. 18-71762 (AST)
 VACHETTE BUSINESS SERVICES, LTD.                              Case No. 18-71763 (AST)
 MDRX MEDICAL BILLING, LLC                                     Case No. 18-71764 (AST)
 VEGA MEDICAL PROFESSIONALS, LLC                               Case No. 18-71765 (AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                         Case No. 18-71766 (AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                          Case No. 18-71767 (AST)
 PHOENIX HEALTH, LLC                                           Case No. 18-71789 (AST)
 NEW YORK NETWORK MANAGEMENT, L.L.C.,                          Case No. 18-74545 (AST)
                            Debtors.                           (Jointly Administered)




DM3\7083507.1
         Case 8-20-08161-ast       Doc 1    Filed 09/30/20     Entered 09/30/20 16:11:30




 HOWARD M. EHRENBERG, as Liquidating Trustee of the
 Orion Liquidating Trust,

 Plaintiff,                                                           Adv. Pro. No.:
 v.                                                                   JURY TRIAL DEMANDED

 ROSENBERG RICH BAKER BERMAN & COMPANY,

 Defendant.


                   COMPLAINT AND OBJECTION TO PROOF OF CLAIM

          Plaintiff, Howard M. Ehrenberg (the “Liquidating Trustee”), in his capacity as the

Liquidating Trustee of the Orion Liquidating Trust (the “Trust”) and as the assignee of certain

claims assigned to the Trust by Bank of America, N.A., BMO Harris Bank, N.A., Keybank

National Association, Stifel Bank & Trust and Woodforest National Bank (collectively, the

“Lenders”), by and through his attorneys, Duane Morris LLP and Thomas, Alexander, Forrester

and Sorensen LLP, as and for his complaint against Defendant, Rosenberg Rich Baker Berman &

Company (“RRBB”), alleges on information and belief as follows:

                                   NATURE OF THE ACTION

          1.     As certified public accountants, RRBB was licensed by the State of New Jersey to

audit the financial statements of Orion HealthCorp, Inc., Constellation Healthcare Technologies,

Inc. and their subsidiaries (collectively, “The Orion Group”). As The Orion Group’s auditor,

RRBB’s duty to the public, including the Beneficiaries, as defined below, of the Trust and, more

specifically, the Lenders, was to provide reasonable assurance that those financial statements

presented fairly, in all material respects, the financial position of The Orion Group such that the

financial statements were free of material misstatement due to error or fraud. Fundamentally,




DM3\7083507.1
                                                -2-
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20   Entered 09/30/20 16:11:30




RRBB’s job was to detect fraud and/or material misstatements in The Orion Group’s financial

statements.

          2.    As specifically stated on RRBB’s website (https://www.rrbb.com/services/for-

businesses/auditingfinancial-reporting/):

                An audit provides the highest level of assurance on a company’s
                financial statements. In an audit, the CPA firm examines financial
                statements by conferring with outside parties, completing physical
                inspections and observations, and testing selected transactions by
                examining supporting documents. An audit provides assurance that
                the “financial statements are free of material misstatement and are
                fairly presented”. An effective audit should also add value by
                providing practical suggestions to strengthen internal controls,
                improve operational efficiency, and enhance systems and
                procedures.

          3.    Each year, for the years 2014 through 2016, RRBB falsely and negligently

certified that The Orion Group’s financial statements were “free of material misstatement” and

provided The Orion Group with clean audit reports that RRBB knew would be relied upon by the

Beneficiaries, as defined below, of the Trust, including the Lenders.

          4.    RRBB’s certifications were not true. The Orion Group’s financial statements were

grossly misstated and concealed a massive fraud that RRBB would have, and should have,

discovered had RRBB not been negligent.

          5.    Had RRBB done its job, it would have discovered that the financial statements

were materially misstated. In addition, had RRBB done its job, it would have discovered a

massive fraud being perpetrated by The Orion Group’s Chief Executive Officer, Paul Parmar

(“Parmar”), and others (collectively, the “Looters”). These fraudsters acted adversely to, and

without the authority of, The Orion Group to steal more than one hundred million dollars from

The Orion Group. The Orion Group received no short or long-term benefit from the fraud by the

Looters. The Looters fabricated hundreds of millions of dollars of fake transactions and reported



DM3\7083507.1
                                               -3-
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




fake assets on the financial statements of The Orion Group. It was RRBB’s job to confirm that

these transactions actually occurred and that these assets actually existed. RRBB failed to do its

job.

          6.    The Lenders, relied on RRBB to do its job. In reliance on RRBB’s audit reports

certifying that The Orion Group’s financial statements were free of material misstatement due to

error or fraud, The Orion Group and the Lenders entered into various credit and loan transactions

in which The Orion Group incurred more than $160 million in debt issued by the Lenders.

Through the fake transactions which RRBB failed to detect, The Orion Group was looted of, and

incurred more than, $160 million dollars in debts that it is unable to repay to the Lenders.

          7.    RRBB’s failure to do its job caused more than $160 million in damages to the

Lenders. The Orion Group cannot repay the $160 million in debt which the Lenders issued to

The Orion Group as a result of RRBB’s negligence, and the Lenders are damaged by their

reliance on the materially false financial statements, which induced the latter to enter into the

transactions and issue in excess of $160 million in debt.

          8.    If RRBB had done its job as auditor, it would not have certified The Orion

Group’s financial statements and/or would have discovered the fraud in its infancy. For example,

if RRBB had simply tested for the occurrence of material transactions and the existence of

material assets, as it was required to do, it would have discovered the material misstatements

and/or the fraud as early as May 2015.

          9.    If RRBB had done its job, the innocent directors and managers of The Orion

Group who were not involved in the Looters’ fraud could and would have stopped the looting of

The Orion Group and prevented The Orion Group from taking on debts that it could not repay.




DM3\7083507.1
                                                -4-
         Case 8-20-08161-ast       Doc 1    Filed 09/30/20     Entered 09/30/20 16:11:30




          10.   Instead, RRBB allowed the fraud to grow through its false certifications of The

Orion Group’s financial statements. RRBB repeatedly ignored red flags in reckless disregard of

its public duty as an auditor. All the time that the Looters were carrying out their fraud against

The Orion Group, RRBB certified the existence of hundreds of millions of dollars of The Orion

Group’s assets that did not exist and the occurrence of hundreds of millions of dollars of

transactions that did not occur.

          11.   RRBB owed the Lenders a duty under settled law, because it knew that they

would be receiving and relying on RRBB’s audit opinions on the financial statements of The

Orion Group for the transactions at issue in this Complaint. By negligently performing its audits

and negligently certifying the financial condition of The Orion Group, RRBB breached its duty

to the Lenders, whose claims were assigned to Trust, on behalf of which the Liquidating Trustee

is the Plaintiff herein.

          12.   Moreover, the Lenders were part of the public to which RRBB, as certified public

accountants, owed a duty. RRBB’s public role as certified public accountants auditing financial

statements is so important that the United States Supreme Court has declared RRBB the “public

watchdogs,” because counterparties like the Lenders depend on RRBB to do its job and to certify

only true financial statements:

                By certifying the public reports that collectively depict a
                corporation’s financial status, the independent auditor assumes a
                public responsibility transcending any employment relationship
                with the client. The independent public accountant performing this
                special function owes ultimate allegiance to the corporation’s
                creditors and stockholders, as well as to the investing public. This
                “public watchdog” function demands that the accountant maintain
                total independence from the client at all times and requires
                complete fidelity to the public trust.

United States v. Arthur Young & Co., 465 U.S. 805, 817-18, 104 S. Ct. 1495, 1503 (1984))

(emphasis added).


DM3\7083507.1
                                                -5-
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          13.   Still further, the ethical standards governing RRBB in this case make clear that

the Lenders were specifically among the public RRBB serves and owed a duty to: the public

relying upon RRBB includes “clients, credit grantors, governments, employers, investors, the

business and financial community, and the others who rely on the objectivity and integrity of

certified public accountants to maintain the orderly functioning of commerce.” American

Institute of Certified Public Accountants (“AICPA”) Code of Prof. Conduct, ET § 53. Moreover,

the ethical standards required RRBB’s “acceptance of its responsibility to the public.” See id.

          14.   RRBB thus served as the “public watchdog” to determine whether the financial

statements prepared by management of The Orion Group were misstated due to error or fraud.

RRBB—and only RRBB— acted as the gatekeeper between The Orion Group management and

the public, including the Lenders.

          15.   But RRBB failed to do its job as a public watchdog by failing to detect material

misstatements and a massive fraud and by giving its seal of approval to The Orion Group’s

grossly misstated financial statements.

          16.   Violating its duty to the Lenders and the public, RRBB repeatedly shut its eyes to

red flags demonstrating that The Orion Group’s financial statements were materially misstated

and that, if they had been investigated, they would have revealed the fraud. RRBB’s conduct was

reckless and constitutes gross negligence.

          17.   RRBB’s gross negligence caused the Lenders to lose more than $160 million

dollars. Had RRBB done its job properly and stated that there were material misstatements in

The Orion Group’s financial statements, the Lenders would not have suffered these losses.

          18.   By this action, Plaintiff, on behalf of the Trust, as assignee of the claims of the

Lenders, seeks to hold RRBB responsible for these damages.




DM3\7083507.1
                                                 -6-
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




                                          THE PARTIES

          19.   Plaintiff Liquidating Trustee Howard M. Ehrenberg is an individual and a citizen

of California, with an office address at SulmeyerKupetz, A.P.C., 333 South Grand Avenue,

Suite 3400, Los Angeles, CA 90071.

          20.   Defendant RRBB is a professional corporation and a citizen of New Jersey,

having its principal place of business at 265 Davidson Ave., Suite 210, Somerset, New Jersey

08873.

                                 JURISDICTION AND VENUE

          21.   This Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. § 1334(b), in that this action arises in and/or relates to the Debtors’ chapter 11

bankruptcy cases. To the extent any part of this adversary proceeding is “non-core”, Plaintiff

does not consent to the entry of final orders and judgments by the Bankruptcy Court.

          22.   This action is additionally brought under Federal diversity jurisdiction, 28 U.S.C.

§ 1332, as the parties are completely diverse in citizenship and the amount in controversy

exceeds $75,000.

          23.   This Court has jurisdiction over Defendant RRBB on the basis of the proof of

claim filed by RRBB on June 4, 2018, in the amount of $193,410 (the “RRBB Claim”).

          24.   Venue is proper in this District pursuant to 28 U.S.C. § 1409.

          The Liquidating Trust and Assignment of Lenders’ Claims

          25.   The Trust is a liquidating grantor trust created in accordance with the confirmed

Debtor’s Third Amended Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy

Code, dated as of January 6, 2019 (the “Plan”), in the bankruptcy case captioned, In re Orion

HealthCorp, Inc., et al., Chapter 11, Case No. 18-71748 (AST) (Jointly Administered), for the

benefit of holders of certain claims against the Debtors’ estates, including Allowed Secured


DM3\7083507.1
                                                -7-
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




Lender Claims, Allowed Secured Lender Deficiency Claims, Allowed General Unsecured

Claims, and Allowed Subordinated Claims, as those claims are defined in the Plan (collectively,

the “Beneficiaries”).

          26.   Pursuant to the Plan and the Liquidating Trust Agreement, the Trust’s assets

include, among other things, all “Causes of Action” of the Debtors, with the exception of those

expressly waived in the Plan, and all “Assigned Causes of Action”, which latter terms mean any

and all “Causes of Action” assigned to the Trust by any “Person” pursuant to the Plan. Plan, p. 9;

Liquidating Trust Agreement, §1.2.

          27.   Pursuant to the Plan, the Liquidating Trust Agreement, and the Assignment of

Secured Lenders’ Claims or Proceeds and Cooperation Agreement, the Lenders transferred and

assigned to the Trust any and all “Causes of Action” they may have against any “Person” who is

not a Debtor, related directly or indirectly to the Debtors and their estates, whether arising before

or after the petition date, March 16, 2018 (the “Petition Date”). Plan, §4.1(c); Liquidating Trust

Agreement, §1.2.

          28.   The Liquidating Trustee has the power to, among other things, prosecute,

compromise and settle, abandon, assign or dismiss for the benefit of the Beneficiaries all claims,

rights and causes of action transferred to the Trust (whether such suits are brought in the name of

the Liquidating Trustee or otherwise). Liquidating Trust Agreement, §§3.7, 3.8.

                                  FACTUAL BACKGROUND

          Corporate History

          29.   The Orion Group is a consolidated enterprise of several companies aggregated

through a series of acquisitions, which operate the following businesses: (a) outsourced revenue

cycle management (“RCM”) for physician practices, (b) physician practice management, (c)

group purchasing services for physician practices, and (d) an independent practice association


DM3\7083507.1
                                                -8-
         Case 8-20-08161-ast     Doc 1     Filed 09/30/20    Entered 09/30/20 16:11:30




business, which is organized and directed by physicians in private practice to negotiate contracts

with insurance companies on their behalf while such physicians remain independent and which

also provides other services to such physician practices.

          30.   The entity that is currently named Orion HealthCorp, Inc. (“Orion”) was

incorporated in Delaware in 1984 under the name Technical Coatings Incorporated. On

September 10, 1984, its name was changed to Technical Coatings, Inc. On July 11, 1999, its

name was changed to Surgicare, Inc., and, in 1999, it was registered for trading on U.S.

exchanges.

          31.   In 2004, Surgicare, Inc.'s name was changed to Orion HealthCorp, Inc., and it

subsequently acquired Integrated Physician Solutions, LLC ("IPS") and Medical Billing

Services, Inc. ("MBS"). In 2006, Orion acquired Rand Medical Billing, Inc. ("Rand").

          32.   Constellation Healthcare, LLC (“CHLLC”) was formed as an investment vehicle

by Parmar and Southport Lane Asset Management, LLC specifically for the purposes of

acquiring Orion and its operating subsidiaries and to pursue an acquisition strategy in the RCM

market. On June 17, 2013, the entire issued share capital of Orion was acquired by CHLLC.

Accordingly, as of the date of Parmar’s acquisition, Orion was the parent of IPS, MBS, Rand,

RMI Physician Services (“RMI”), and Western Skies Management (“Western Skies”).

          33.   In June 2014, investment entities managed by Parmar acquired all of the

ownership interests of CHLLC. Constellation Healthcare Technologies, Inc. (“CHT”) was

formed to become the holding company for Orion and its subsidiaries for the purposes of a

public listing on London Stock Exchange’s Alternative Investments Market (“AIM”). CHT was

to acquire the entire issued share capital of Orion immediately prior to CHT’s admission to




DM3\7083507.1
                                               -9-
         Case 8-20-08161-ast     Doc 1     Filed 09/30/20    Entered 09/30/20 16:11:30




trading on AIM. Immediately after its admission to trading on AIM, CHLLC was to become the

controlling shareholder of CHT holding approximately 68.1 percent of the voting rights in CHT.

          34.   The going public transaction was consummated on December 8, 2014, and CHT

was admitted to trading on AIM on the London Stock Exchange (the “Going Public

Transaction”). At the time of the Going Public Transaction, CHT was the immediate holding

company of Orion, which was in turn the direct or indirect parent company of eight (8)

subsidiaries that formed the enterprise at that time, including IPS, MBS, Rand, RMI, Western

Skies, NEMS Acquisition, LLC (“NEMS Acquisition”), Northeast Medical Solutions LLC

(“NEMSLLC”), and NEMS West Virginia (“NEMSWV”).

          35.   CHT purportedly acquired Physicians Practice Plus, an RCM business, for a

maximum cash consideration of up to $20.0 million. In connection with this acquisition, Arvind

Walia, founder and Chief Executive Officer, joined CHT as the Chief Technology Officer of the

enlarged group. As a result of this transaction, Orion became the holding company for Physicians

Practice Plus Holdings, LLC (“PPP HoldCo”) and its operating subsidiary, Physicians Practice

Plus, LLC (“PPP OpCo”).

          36.   In May 2015, pursuant to a secondary placing of its shares, CHT raised

approximately $20.0 million. The stated purpose of the secondary offerings was to allow for

certain of the acquisitions discussed below.

          37.   On September 16, 2015, CHT purportedly acquired NorthStar First Health

(“Northstar”), an RCM business, for a maximum consideration of $18.0 million. As a result of

this transaction, Orion purportedly became the owner of Northstar FHA, LLC (“Northstar

FHA”), a holding company, which in turns owns Northstar First Health, LLC (“Northstar FH”),




DM3\7083507.1
                                               - 10 -
         Case 8-20-08161-ast        Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




another holding company, which in turn owns Vachette Business Services, LLC (“Vachette”),

the operating subsidiary. However, as discussed below, the Northstar transaction was fictitious.

          38.     On September 18, 2015, CHT purportedly acquired Phoenix Health LLC

(“Phoenix”), an RCM business, for a maximum consideration of $14.0 million. Orion became

the parent company of Phoenix. However, as discussed below, Phoenix was an entity created by

Parmar that conducted no business and had no assets.

          39.     On February 10, 2016, CHT purportedly acquired MDRX Billing LLC

(“MDRX”), an alleged billing practice management company, for $28.0 million with a further

$2.0 million in cash due upon completion of certain targets. As a result of this transaction, Orion

became the parent company of MDRX. However, as discussed below, the MDRX transaction

was fictitious.

          40.     On September 23, 2016, CHT purportedly acquired Vega Medical Professionals

LLC (“Vega”), an RCM business, for $24.0 million including certain consideration in the form

of earn outs.

          41.     As a result of the foregoing transactions, before the go-private transaction

discussed below, CHT was the immediate holding company of Orion, which was, in turn, the

immediate or intermediate holding company of eighteen (18) subsidiaries that formed the

enterprise at that time, which included IPS, MBS, Rand, RMI, Western Skies, NEMS

Acquisition, NEMSLLC, NEMSWV, PPP HoldCo, PPP OpCo, Northstar FHA, Northstar FH,

Vachette, Phoenix, MDRX, Vega, Allegiance Consulting Associates (“ACA”), and Allegiance

Billing & Consulting (“ABC”).

          The Go Private Transaction

          42.     On November 25, 2016, CHT and CHT Holdco, LLC (“CHT Holdco”)

announced that they had reached agreement on the terms of a recommended acquisition under


DM3\7083507.1
                                                 - 11 -
         Case 8-20-08161-ast     Doc 1     Filed 09/30/20    Entered 09/30/20 16:11:30




which CHT Holdco was to acquire CHT at an acquisition price of $2.93 cash and $0.43 in

promissory notes per share, pursuant to the terms of an agreement and plan of merger, dated

November 24, 2016 (the “Merger Agreement”), between CHT, CHT Holdco, CHT Mergersub,

Inc., Orion, and a private equity firm. (CC Capital Management (the “Sponsor”) was party to the

Merger Agreement for a limited purpose.)

          43.   On January 18, 2017, CHT announced that at a general meeting held on that same

date, CHT’s shareholders approved the Merger Agreement. On January 26, 2017, CHT

announced that in connection with the merger, it requested a suspension of trading of its shares.

          44.   On January 30, 2017, CC Capital CHT Holdco, LLC (“Sponsor Holdco”), an

affiliate of the Sponsor, obtained a controlling interest in CHT Holdco (CHT’s parent) pursuant

to the Merger Agreement and a Subscription Agreement. The merger was a “go private

transaction” structured such that Sponsor Holdco, a special purpose entity managed by the

Sponsor would own a controlling interest in CHT Holdco, with the remaining interest in CHT

Holdco owned by Alpha Cepheus, LLC, an entity which was, controlled by Parmar (the

“Merger”). The Merger resulted in the Sponsor owning a controlling interest in CHT (through

CHT Holdco).

          45.   To finance the Merger, (i) the Sponsor contributed approximately $82.5 million of

cash (as equity) to CHT Holdco, (ii) CHT obtained $130.0 million in financing from the Lenders

(plus a $15.0 million commitment) pursuant to the Pre-Petition Credit Agreement discussed

below, and (iii) CHT issued unsecured promissory notes to its shareholders in the amount of

approximately $39.6 million.

          46.   In connection with the Merger, the parties valued CHT at $309.4 million, or

approximately $3.36 per share.




DM3\7083507.1
                                              - 12 -
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          47.   Orion operated several business lines: revenue cycle management business,

which provided hospital-based and office-based physicians with medical billing and services,

giving them more time to focus on patient care (the “Orion RCM Business”). These services

include coding, reimbursement services, charge entry, claim submission, collection activities,

and financial reporting services. These services are designed to help clients by improving cash

flows and reducing administrative costs and burdens. MBS, Rand, RMI, Western Skies,

NEMSWV, NEMSLLC, and PPP OpCo all operate as part of the Orion RCM Business to

provide RCM services to physician practices throughout the country.

          48.   The Orion RCM Business operates out of 6 locations: (a) Simi Valley, California,

(b) Lakewood, Colorado, (c) Houston, Texas, (d) Monroeville, Pennsylvania, (e) Parkersburg,

West Virginia, and (f) Jericho, New York. Each location manages and services its own customer

base and handles its own “front office” operations and relationships. Institutional knowledge

about each customer (and relevant payor rules) rests with each US-based team at each location.

The Orion RCM Business services approximately 170 customers.

          The Credit Agreement With the Lenders

          49.   As part of the overall Merger transaction, Orion entered into that certain Credit

Agreement, dated as of January 30, 2017 (as amended, modified or supplemented from time to

time, the “Prepetition Credit Agreement”), by and among Orion, as Borrower, the guarantors

that are parties thereto (which, as of the Petition Date, included the remainder of the Debtors:

CHT, NEMS Acquisition, NEMSLLC, NEMSWV, PPP OpCo, PPP HoldCo, MBS, Rand, RMI,

Western Skies, IPS, NYNM Acquisition, LLC, Northstar FHA, Northstar FH, Vachette, MDRX,

Vega, ACA, ABC, Phoenix and New York Network Management, L.L.C.) (collectively, the

“Guarantors” and together with Orion, the “Loan Parties”), the lenders party thereto from time

to time, Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swingline.


DM3\7083507.1
                                               - 13 -
         Case 8-20-08161-ast      Doc 1    Filed 09/30/20     Entered 09/30/20 16:11:30




          50.   Bank of America, N.A. ("BoA"), BMO Harris Bank, N.A. ("BMO"), Keybank

National Association ("Keybank"), Stifel Bank & Trust ("Stifel") and Woodforest National

Bank ("Woodforest") lent Orion and affiliates more than $160 million in reliance on the

representations from RRBB that it had performed audits in accordance with the auditing

standards and that Orion's financial statements were fairly stated.

          51.   BoA received RRBB's representation in Massachusetts and made its investment

decision in reliance on RRBB's representations in Massachusetts.

          52.   BMO received RRBB's representation in Indiana and made its investment

decision in reliance on RRBB's representations in Indiana.

          53.   Keybank received RRBB's representation in Ohio and made its investment

decision in reliance on RRBB's representations in Ohio.

          54.   Stifel received RRBB's representation in Missouri and made its investment

decision in reliance on RRBB's representations in Missouri.

          55.   Woodforest received RRBB's representation in California and made its

investment decision in reliance on RRBB's representations in California.

          56.   The Loan Parties’ total secured debt obligations to the Lenders under the

Prepetition Credit Agreement and related documents totaled approximately $159.3 million of

principal consisting of obligations under the Term Loans and the Bridge Loan (as such terms are

defined below).

          The Fraud is Discovered

          57.   On May 16, 2018, Parmar was arrested by the FBI and charged with orchestrating

a $200 million fraud through sham acquisitions.

          58.   On May 16, 2018, the SEC filed a complaint against Parmar and others for

securities fraud. The SEC alleged that The Orion Group financial statements certified by RRBB


DM3\7083507.1
                                               - 14 -
         Case 8-20-08161-ast      Doc 1    Filed 09/30/20     Entered 09/30/20 16:11:30




contained material misrepresentations about The Orion Group’s historical and expected future

revenues and earnings before interest, taxes, depreciation, and amortization (“EBIDTA”),

including the revenues and EBITDA of three fictitious subsidiaries that did not in fact exist, and

CHT’s purported customer base, including purported customers of the three fictitious

subsidiaries.

          The Fictitious Acquisitions

          59.    Certain of CHT’s subsidiaries, which were represented to be operating businesses

with their own customers and revenue, are fictitious—they have no business operations,

employees, customers, or revenue. These fictitious subsidiaries include MDRX, Phoenix, and

Northstar, which were the subject of sham acquisitions. Each of these purported acquisitions was

funded with money raised by CHT in the secondary offerings of its stock through the AIM.

However, rather than funding the purchase of an actual operating business, the money raised by

CHT was used for other purposes, including apparent misappropriation and the funding of a

scheme to create the impression of revenue from fictitious customers.

          60.    CHT issued a press release on September 16, 2015, announcing its supposed

acquisition of Northstar for $18 million. The press release describes Northstar as an operating

company that has 233 employees, 77 clients, and 2014 year-end revenue of $7.9 million. This

was a sham acquisition, and Northstar was not a real business.

          61.    On September 18, 2015, just two days after the supposed Northstar transaction,

CHT announced its acquisition of Phoenix, describing the company as employing 138 people

and generating revenue of $9.8 million, EBITDA of $2.2 million, with net assets of $1.1 million

as of December 31, 2014. CHT’s 2016 Financial Statements indicate that CHT “acquired certain

Revenue Cycle Management company assets hereinafter Phoenix, based out of New Jersey,




DM3\7083507.1
                                               - 15 -
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20    Entered 09/30/20 16:11:30




USA” for $13.66 million. This was a sham acquisition. A bank account and EIN for Phoenix

were not obtained until after the acquisition.

          62.   Journal entries in the CHT general ledger indicate recorded payments of $8.5

million and $7.5 million on September 30, 2015, for the purchase of Northstar and Phoenix,

respectively. However, the activity in the bank statements for the M&T Accounts indicates that

the $15.8 million in proceeds from the secondary offering were disbursed in multiple

transactions over the next six months that do not appear to relate to the purchase of Phoenix or

Northstar.

          63.   CHT announced that it acquired MDRX on February 10, 2016. The M&T

Checking Account statement indicates that the $36.9 million was transferred to various recipients

over the next six months, and none of the transfers correlate to the entry in the general ledger

indicating that these funds were used for the acquisition payment for the fictitious MDRX. This

was a sham acquisition. Approximately $4.0 million of the above disbursements were used to

create fictitious customer revenue through the re-characterization of inter-bank transfers as

customer collections.

          64.   During the Summer of 2016, CHT engaged in negotiations with the then owners

of ACA and ABC regarding CHT’s acquisition of ACA and ABC. On September 1, 2016, CHT,

through a holding company, Vega, acquired both ACA and ABC for a combined sum of $4.68

million. Subsequently, CHT reported that it acquired Vega, the holding company, for $24.0

million.

          Orion Bankruptcy and Creation of Trust

          65.   As a result of the fraud that RRBB failed to discover, with the exception of New

York Network Management, L.L.C., which filed on July 5, 2018, The Orion Group was forced to




DM3\7083507.1
                                                 - 16 -
         Case 8-20-08161-ast     Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




file for bankruptcy protection under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) in this Court on the Petition Date.

          66.   RRBB filed the RRBB Claim on June 4, 2018, in the amount of $193,410 based

on its audits of the Debtors’ finances in accord with the Engagement Letters defined below.

          67.   On February 26, 2019, The Orion Group filed the Plan, which became effective

on March 1, 2019.

          68.   As part of The Orion Group bankruptcy, Howard M. Ehrenberg was appointed as

the Liquidating Trustee under that Liquidating Trust Agreement, and, as set forth above, all of

The Orion Group’s and the Lender’s claims (relating to The Orion Group) against RRBB were

assigned to the Trust, and the Liquidating Trustee was authorized to pursue those claims on

behalf of the Trust.

          RRBB’s Negligent Audits and False Certifications

          69.   At all relevant times, RRBB served as The Orion Group’s external, independent

auditor and was required to perform its audits in accordance with generally accepted auditing

standards (“GAAS”) to ensure that The Orion Group’s financial statements were fairly presented

in compliance with generally accepted accounting principles (“GAAP”) (GAAS and GAAP

collectively, the “Standards”). RRBB was obligated to (a) perform its audit in accordance with

GAAS, (b) design the audit to obtain reasonable assurance of detecting errors, fraud, or illegality

that would have a material impact on financial statement amounts, and (c) obtain an

understanding of internal controls over financial reporting in order to design and execute audit

procedures to detect a material misstatement. RRBB violated these Standards and failed to be

independent in auditing The Orion Group.

          70.   RRBB entered into engagement letters with The Orion Group for each of the audit

years 2014 through 2016 (the “Engagement Letters”).


DM3\7083507.1
                                               - 17 -
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          71.   In each of the audit years 2014 through 2016, RRBB represented in the

Engagement Letters that it would “plan and perform the audit to obtain reasonable assurance

about whether the financial statements are free of material misstatement, whether from (1) errors,

(2) fraudulent financial reporting, (3) misappropriation of assets, or (4) violations of laws or

governmental regulations that are attributable to the Company or to acts by management or

employees acting on behalf of the Company.”

          72.   At the conclusion of each audit, RRBB certified that it had performed its audit

work in accordance with applicable professional Standards and that The Orion Group’s financial

statements were fairly stated in all material respects in accordance with GAAP.

          73.   On March 16, 2015, March 21, 2016, May 25, 2017, RRBB issued Independent

Audit Reports (the “Audit Reports”) that stated: “the consolidated financial statements present

fairly, in all material respects, the financial position of Constellation Healthcare Technologies.”

RRBB should have known this certification was false.

          74.   The Audit Reports also stated: “We believe the audit evidence we have obtained

is sufficient and appropriate to provide a basis for our audit opinion.” RRBB either knew or

should have known this statement was false because the audit evidence was grossly insufficient

to support the Audit Reports.

          75.   The Audit Reports also stated: “We conducted our audits in accordance with

auditing standards generally accepted in the United States.” RRBB either knew or should have

known this statement was false because its audits grossly violated auditing standards.

          76.   RRBB’s audits of The Orion Group’s financial statements were not done in

accordance with the Standards, but were grossly negligently performed in every year. If RRBB

had performed its audit work in accordance with the Standards, it would have detected the




DM3\7083507.1
                                                - 18 -
         Case 8-20-08161-ast     Doc 1     Filed 09/30/20    Entered 09/30/20 16:11:30




material misstatements and/or the Looters’ fraud as early as May 2015 (but in no case later than

September 2015), and the Lenders would have avoided the damages the Liquidating Trustee

seeks against RRBB in this Complaint.

          77.   The Orion Group’s financial statements for 2015 and 2016 were materially

misstated due to fraud. This meant that RRBB’s certifications of The Orion Group’s financial

statements were false. Specifically, The Orion Group’s revenues, assets and EBITDA were

falsely inflated by significant amounts in both 2015 and 2016.

          78.   For example, most—in some cases, all—of the customers and associated revenue

of MDRX, Orion, and Phoenix were fake.

          79.   The fictitious revenue associated with MDRX, Phoenix, and The Orion Group

entities and customers discussed totaled at least $30.9 million for the six-month period ending

June 30, 2016. This represented a nearly fifty percent overstatement of The Orion Group’s

revenues.

          80.   On June 30, 2016, RRBB participated in a conference call with various

individuals at Bank of America, including David Hooke and Thomas Paulk. During this

conference call, the RRBB audit team, including Howard Condo, made representations to Bank

of America about its audit work. In particular, RRBB falsely assured Bank of America that it

had 1) conducted its audits in accordance with the Standards and 2) audited the material

transactions of The Orion Group. RRBB concealed the facts that it had not conducted its audits

in accordance with the Standards and that it had not audited material transactions.

          81.   Moreover, RRBB certified more than $60 million of supposed assets of MDRX,

Phoenix and Orion, which represented approximately 38% of the total assets of The Orion




DM3\7083507.1
                                              - 19 -
         Case 8-20-08161-ast           Doc 1    Filed 09/30/20      Entered 09/30/20 16:11:30




Group. Had RRBB tested for the existence of these assets in accordance with the Standards, it

would have discovered that they did not exist.

          Applicable Auditing Standards

          82.       In performing its audits of Orion, RRBB was required to follow the standards

and/or principles set forth in the Standards. RRBB violated most of these Standards, including by

failing to do the following:

                   Adequately plan the work and properly supervise any assistants;

                   Obtain a sufficient understanding of the entity being audited and its environment,

                    including its internal controls, to assess the risk of material misstatement of the

                    financial statements whether due to error or fraud, and to design the nature,

                    timing, and extent of further audit procedures; and

                   Obtain sufficient appropriate evidential matter to afford a reasonable basis for an

                    opinion regarding the financial statements under audit.

          83.       The Standards also require the auditor to understand (i) the audit client, customer

relationships, industry conditions, economic conditions, regulatory environment, relevant

accounting pronouncements, and other external factors; and (ii) whether the audit client has

properly designed and implemented internal controls relevant to the audit.

          84.       To comply with GAAS, the auditor needs to identify risks of material

misstatement at appropriate levels of detail and design appropriate auditing procedures in light of

such risks. Due professional care requires the auditor to exercise professional skepticism – i.e., a

questioning mind and a critical assessment of audit evidence based on the assumption that

management is neither dishonest nor honest beyond doubt.




DM3\7083507.1
                                                    - 20 -
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          85.   Under GAAS, the audit procedures selected by the auditor generally depend on

the risk of material misstatement. The higher the auditor’s assessment of risk, the more reliable

and relevant the audit evidence obtained from audit procedures must be. The auditor must plan

and perform the audit to obtain sufficient appropriate evidential matter to afford a reasonable

basis for an opinion regarding the financial statements and to reduce to a low level the risk that

the auditor will fail to detect a material misstatement. If the auditor is unable to obtain sufficient

appropriate evidential matter, the auditor should express a qualified opinion or a disclaimer of

opinion.

          86.   RRBB violated the Standards in each and every audit of The Orion Group, and its

Audit Reports lacked the sufficient evidentiary support required by the Standards.

          RRBB's Failure to Understand The Orion Group’s Risks

          87.   In each of its audits, RRBB failed to obtain a sufficient understanding of The

Orion Group’s operations required to plan the audit properly, make an accurate assessment of

audit risks, and design effective audit procedures. RRBB also relied on tests purportedly

performed by others to confirm the effectiveness of internal controls, but it failed to recognize

that no such tests had in fact been conducted. Finally, in a number of specific areas, RRBB’s

execution of planned audit procedures was carried out so carelessly that the audit evidence did

not provide a valid basis for its conclusions and its unqualified audit opinion.

          88.   RRBB violated the Standards during the audit planning process by not giving

adequate consideration to significant audit issues and risks, including the existence of related

party transactions, significant unusual and/or unexpected relationships involving revenue and

income. These circumstances were serious fraud risk factors that significantly increased the risk

that The Orion Group’s financial statements were materially misstated due to fraud. Yet,

RRBB’s audit design was devoid of appropriate procedures to address these risks.


DM3\7083507.1
                                                - 21 -
         Case 8-20-08161-ast      Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          RRBB Failed to Audit Material Transactions to Confirm Occurrence

          89.   As part of their fraud, the Looters created fake entities and fake transactions. For

example, in September 2015, the Looters represented to RRBB that The Orion Group acquired

Northstar and Phoenix for $18 million and $13.67 million, respectively, through merger

transactions. Similarly, in January 2016, the Looters represented to RRBB that The Orion Group

had acquired MDRX for $30 million through a merger. These transactions (the “Transactions”)

were fictitious and used by the Looters to give the appearance that The Orion Group’s revenues

and assets were growing.

          90.   Had RRBB audited the Transactions, as it was required to do under the Standards,

it would have discovered that the Transactions did not occur and that the assets supposedly

acquired did not exist.

          91.   Had RRBB done its job in accordance with the Standards, it would have

discovered the obvious fact that the companies supposedly acquired in the Transactions did not

exist.

          92.   The Standards did not permit RRBB to simply accept the representations of the

Looters that the Transactions occurred. RRBB was required by the Standards to obtain reliable

third-party confirmation that the Transactions occurred. RRBB failed to do so in violation of

AU-C Sections 500, 505, and 580 of the Standards.

          93.   Had RRBB complied with the Standards and sought third-party confirmation of

the Transactions, it would have discovered the fraud as early as May 2015, but in no case any

later than September 2015.

          94.   RRBB violated AU-C Sections 240 and 500, among other GAAS standards.

RRBB breached its duty under GAAS to exercise appropriate professional skepticism.




DM3\7083507.1
                                                - 22 -
         Case 8-20-08161-ast       Doc 1    Filed 09/30/20      Entered 09/30/20 16:11:30




          95.    RRBB thus was negligent in failing to obtain adequate audit evidence for the

Transactions. As a result, RRBB should never have issued its opinions that The Orion Group’s

financial statements were fairly presented in accordance with GAAP.

          RRBB Failed to Confirm the Existence of Material Assets

          96.    The Looters claimed that the Transactions resulted in a material increase of more

than $50 million in the assets of The Orion Group. Because the Transactions were fake, this

representation was false.

          97.    Under the Standards, RRBB was required to confirm the existence of these

material assets and to obtain reliable audit evidence to support management’s assertions

regarding the existence of these assets. RRBB failed to do so in violation of AU-C 500 and 505

of the Standards.

          98.    Had RRBB attempted to verify the existence of these assets through third-party

confirmations or some other form of reliable audit evidence, it would have discovered the

transactions were fake and the assets did not exist. This failure was a violation of AU-C Sections

200, 240, and 5001, among other Standards.

          RRBB Failed to Audit The Orion Group’s Revenue

          99.    The Looters claimed that The Orion Group’s revenues had increased by more than

$30 million as a result of the Transactions. This allowed the Looters to artificially inflate the

market value of The Orion Group. The Looters’ representations were false, because the

Transactions were fake.

          100.   RRBB failed to audit The Orion Group’s revenues in accordance with the

Standards. Moreover, under AU-C Section 240 of the Standards, RRBB was required to presume

fraud in the context of revenue recognition.




DM3\7083507.1
                                                - 23 -
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          101.   RRBB failed to apply any skepticism, much less a presumption of fraud, to

management’s revenues assertions and simply certified the fraudulent revenue based on

representations from the Looters, in violation of AU-C Sections 240 and 580 of the Standards.

          102.   RRBB’s audit confirmation procedures also were deficient in light of the potential

fraud risks, including AU-C Sections 240, 500, 505, 200, and 300 of the Standards. Specifically,

RRBB failed to obtain appropriate third-party confirmations or the confirmation evidence that

RRBB obtained was unreliable. RRBB violated the Standards with respect to confirmation

control, proficiency of its auditors, lack of supervision by senior auditors, and the failure to

exercise due professional care and appropriate professional skepticism.

          103.   In reliance on RRBB’s negligent misrepresentation that The Orion Group’s

financial statements were fairly stated, The Orion Group incurred more than $160 million dollars

in debts that it is unable to repay. Had RRBB done its job with reasonable care, the Lenders

would have avoided their losses.

                                 FIRST CAUSE OF ACTION
                             NEGLIGENT MISREPRESENTATION

          104.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 103 as if fully set forth herein.

          105.   The Lenders have assigned all of their claims against RRBB relating to The Orion

Group to the Trust, on behalf of which the Liquidating Trustee brings those claims here.

          106.   RRBB is the certified public accountant firm that audited the consolidated

financial statements of The Orion Group and performed accounting services for The Orion

Group. As professional accountants, RRBB’s express purpose was to audit the consolidated

financial statements for The Orion Group for the benefit of the public, including the Lenders, to

perform those audits in conformance with GAAS and GAAP and the professional standards set



DM3\7083507.1
                                                - 24 -
         Case 8-20-08161-ast      Doc 1    Filed 09/30/20     Entered 09/30/20 16:11:30




forth in RRBB’s own audit manuals, and to form and express opinions about whether those

consolidated financial statements were presented fairly, in all material respects, in conformity

with GAAP. The standards, which RRBB specifically affirmed, required RRBB to plan and

perform its audits to obtain reasonable assurance as to whether the financial statements are free

of material misstatement due to error or fraud.

          107.   RRBB knew at the time of the engagement by The Orion Group, and confirmed

with The Orion Group after the time of the engagement, that RRBB’s Audit Reports on The

Orion Group would be made available to the Lenders, who were specifically identified to RRBB

in connection with the transactions at issue between The Orion Group and the Lenders.

          108.   RRBB knew that the Lenders intended to rely upon RRBB’s Audit Reports in

connection with the transactions between The Orion Group and the Lenders.

          109.   RRBB directly expressed to the Lenders its understanding that the Lenders would

be relying on RRBB’s Audit Reports.

          110.   RRBB owed a duty to the Lenders and knew that its work was being relied on by

the Lenders for the transactions at issue. Specifically, RRBB knew and intended that The Orion

Group’s financial statements and the Audit Reports provided in connection therewith would be

furnished to the Lenders for the express purpose of inducing the Lenders to enter into debt

transactions with and/or for the benefit of The Orion Group, and that the financial statements and

Audit Reports would be relied upon by the Lenders in connection therewith. RRBB owed a duty

to the Lenders to exercise reasonable care and competence in making the statements set forth in

RRBB’s Audit Reports.

          111.   Consistent with RRBB’s understanding, RRBB’s Audit Reports were provided to

the Lenders.




DM3\7083507.1
                                               - 25 -
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          112.   The Lenders justifiably relied upon RRBB’s negligent Audit Reports to their

detriment. The Lenders justifiably relied upon RRBB’s Audit Reports in entering into

transactions with The Orion Group (and other third parties), through which the Lenders lost more

than $160 million.

          113.   RRBB breached its duty by performing negligent audits and making at least the

following untrue statements in its Audit Reports: (i) The Orion Group’s consolidated financial

statements presented fairly, in all material respects, the financial position of The Orion Group in

conformity with GAAP and that RRBB was independent; (ii) RRBB had a reasonable basis for

making the statements contained in its audit reports; (iii) RRBB conducted its audits in

accordance with GAAS; (iv) the financial statements were free of material misstatements; and

(v) certifying as real fake assets and materially misstated financial statements. As a direct and

proximate result of their reliance upon RRBB’s negligent audits and resulting

misrepresentations, the Lenders incurred substantial losses in amounts to be proven at trial.

                                SECOND CAUSE OF ACTION
                               PROFESSIONAL MALPRACTICE

          114.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 113 as if fully set forth herein.

          115.   RRBB is the certified public accountant firm that audited the consolidated

financial statements of The Orion Group and performed accounting services for The Orion

Group. As professional accountants, RRBB's express purpose was to audit the consolidated

financial statements for The Orion Group for the benefit of the public, including the Lenders, to

perform those audits in conformance with GAAS and GAAP, professional standards set forth in

RRBB's own audit manuals, and to form and express opinions about whether those consolidated

financial statements were presented fairly, in all material respects, in conformity with GAAP.



DM3\7083507.1
                                                - 26 -
         Case 8-20-08161-ast         Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




The standards, which RRBB specifically affirmed, required RRBB to plan and perform its audits

to obtain reasonable assurance as to whether the financial statements are free of material

misstatement due to error or fraud.

            116.   RRBB breached its duty by performing negligent audits and making at least the

following untrue statements in its Audit Reports: (i) The Orion Group’s consolidated financial

statements presented fairly, in all material respects, the financial position of The Orion Group

and its subsidiaries in conformity with GAAP and that RRBB was independent; (ii) RRBB had a

reasonable basis for making the statements contained in its Audit Reports; (iii) RRBB conducted

its audits in accordance with GAAS; (iv) the financial statements were free of material

misstatements; and (v) certifying as real fake assets and materially misstated financial

statements.

            117.   The Lenders justifiably relied upon RRBB's negligent Audit Reports to their

detriment.

            118.   As a direct and proximate result of their reliance upon RRBB's negligent audits

and resulting misrepresentations, the Lenders incurred substantial losses in amounts to be proven

at trial.

                                   THIRD CAUSE OF ACTION
                                OBJECTION TO PROOF OF CLAIM

            119.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 118 as if fully set forth herein.

            120.   Pursuant to section 502(b)(1) of the Bankruptcy Code, a claim may be allowed

except to the extent that “such claim is unenforceable against the debtor and property of the

debtor, under any agreement or applicable law for a reason other than because such claim is

contingent or unmatured.”



DM3\7083507.1
                                                  - 27 -
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20     Entered 09/30/20 16:11:30




          121.   RRBB’s faulty audits of the Debtors’ financial condition serve as a basis for the

RRBB Claim.

          122.   Based on the facts set forth in this Complaint, RRBB breached its duty to the

Debtors and breached the Engagement Letters themselves by failing to conduct the audits of the

Debtors’ finances in accord with the Engagement Letters, in which RRBB represented that it

would “plan and perform the audit to obtain reasonable assurance about whether the financial

statements are free of material misstatement, whether from (1) errors, (2) fraudulent financial

reporting, (3) misappropriation of assets, or (4) violations of laws or governmental regulations

that are attributable to the Company or to acts by management or employees acting on behalf of

the Company.”

          123.   Because of RRBB’s breach of duty to the Debtors and breach under the

Engagement Letters, the Debtors did not receive the value of the services contracted for, and the

value of the claim exceeds the negligible value of any purported services provided. The RRBB

Claim for payment under the Engagement Letters should be disallowed, and the RRBB Claim

should be expunged.

                                 FOURTH CAUSE OF ACTION
                                EQUITABLE SUBORDINATION

          124.   Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 123 as if fully set forth herein.

          125.   In the event that the RRBB Claim is not disallowed, the RRBB Claim must be

subordinated pursuant to section 510(c) of the Bankruptcy Code. Under section 510(c), a claim

must be subordinated if (a) the creditor engaged in inequitable conduct, (b) the misconduct

caused injury to the Debtors’ creditors and (c) the remedy of subordination is not inconsistent




DM3\7083507.1
                                                - 28 -
         Case 8-20-08161-ast       Doc 1      Filed 09/30/20   Entered 09/30/20 16:11:30




with the Bankruptcy Code. In re Monahan Ford Corp. of Flushing, 340 B.R. 1, 44 (Bankr.

E.D.N.Y. 2006).

          126.   Based upon the facts set forth in this Complaint, RRBB engaged in inequitable

conduct by breaching its duty to the Debtors to conduct the audits in conformance with the

Standards and making at least the following untrue statements in its Audit Reports: (i) The Orion

Group’s consolidated financial statements presented fairly, in all material respects, the financial

position of The Orion Group and its subsidiaries in conformity with GAAP and that RRBB was

independent; (ii) RRBB had a reasonable basis for making the statements contained in its Audit

Reports; (iii) RRBB conducted its audits in accordance with GAAS; (iv) the financial statements

were free of material misstatements; and (v) certifying as real fake assets and materially

misstated financial statements.

          127.   RRBB’s misconduct caused substantial injury to the creditors of the Debtors

estates and the remedy of subordination of the RRBB Claim is not inconsistent with any

provision of the Bankruptcy Code.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment against Defendant, under all

applicable causes of action, as follows:

1.        actual, compensatory and consequential damages in an amount to be proven;

2.        rescission or rescissory damages;

3.        pre-judgment and post-judgment interest as allowed by law;

4.        disallowance or equitable subordination of the RRBB Claim; and




DM3\7083507.1
                                                 - 29 -
         Case 8-20-08161-ast        Doc 1    Filed 09/30/20       Entered 09/30/20 16:11:30




5.        such other and further legal and equitable relief as the Court deems just and proper.

Dated: September 30, 2020
       New York, New York
                                                          Respectfully submitted,

                                                          Duane Morris LLP


                                                          By:_ /s/ Christopher R. Belmonte
                                                                 Christopher R. Belmonte, Esq.
                                                                 Pamela A. Bosswick, Esq.

                                                          230 Park Avenue, Suite 1130
                                                          New York, New York 10169
                                                          Telephone: (212) 818-9200
                                                          Facsimile: (212) 818-9606

                                                          and

                                                          Stephen Sorensen. (CA No. 199408)
                                                          THOMAS, ALEXANDER, FORRESTER
                                                          AND SORENSEN LLP
                                                          14 27th Avenue
                                                          Venice, California 90291
                                                          Telephone: (310) 961-2536
                                                          Facsimile: (310) 526-6852

                                                          Attorneys for Howard M. Ehrenberg,
                                                          Liquidating Trustee




DM3\7083507.1
                                                 - 30 -
         Case 8-20-08161-ast       Doc 1     Filed 09/30/20      Entered 09/30/20 16:11:30




                                  DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), as made applicable here by Fed. R. Bankr. P. 9015,

Plaintiff hereby demands a trial by jury of all issues so triable.

Dated: September 30, 2020
       New York, New York
                                                         Respectfully submitted,

                                                         Duane Morris LLP


                                                         By:_ /s/ Christopher R. Belmonte
                                                                Christopher R. Belmonte, Esq.
                                                                Pamela A. Bosswick, Esq.

                                                         230 Park Avenue, Suite 1130
                                                         New York, New York 10169
                                                         Telephone: (212) 818-9200
                                                         Facsimile: (212) 818-9606

                                                         and

                                                         Stephen Sorensen. (CA No. 199408)
                                                         THOMAS, ALEXANDER, FORRESTER
                                                         AND SORENSEN LLP
                                                         14 27th Avenue
                                                         Venice, CA 90291
                                                         Telephone: (310) 961-2536
                                                         Facsimile: (310) 526-6852

                                                         Attorneys for Howard M. Ehrenberg,
                                                         Liquidating Trustee




DM3\7083507.1
                                                - 31 -
